Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), effective as of the date set forth
on Exhibit A (the “Start Date”), by and between XPO Logistics, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and the
individual named on Exhibit A (“Employee”).

WHEREAS, the Company desires to continue to employ Employee and Employee desires
to accept such employment with the Company, subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term. The term of Employee’s employment hereunder (the “Term”) shall begin on
the Start Date and end on February 9, 2020. Notwithstanding the foregoing, the
Term may be earlier terminated by either party in accordance with the terms of
Section 5 of this Agreement, and the Term shall automatically expire on the last
day of the Term (the “Expiration Date”) without notice required by any party to
the other.

2. Employment Duties. During the Term, Employee shall serve in the position set
forth on Exhibit A (or such other positions as may be assigned by the Reporting
Person (as defined below), and, excluding any periods of paid time-off or
approved sick leave to which Employee is entitled, Employee shall devote his
full working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. Employee shall perform
such duties as are customarily performed by an individual in Employee’s position
at a public company and as assigned from time to time by the individual set
forth on Exhibit A or his designee (the “Reporting Person”), and Employee shall
report directly to the Reporting Person. During the Term, Employee may not,
without the prior written consent of the CEO, directly or indirectly, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, partner, member, agent or representative of, any type of
business or service other than as an employee and member of the Company. It
shall not, however, be a violation of the foregoing provisions of this
Section 2(c) for Employee to (i) serve as an officer or director or otherwise
participate in non-profit, educational, social welfare, religious and civic
organizations or (ii) manage his personal, financial and legal affairs, in each
case so long as any such activities do not unreasonably interfere with the
performance of his duties and responsibilities to the Company.

3. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate per annum set forth
on Exhibit A (the “Base Salary”). The Base Salary is subject to review annually
throughout the Term by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Board”) in its sole discretion.



--------------------------------------------------------------------------------

(b) 2015 Annual Bonus. Employee shall be paid an annual bonus with respect to
2015 promptly (but in no event later than five business days) following the
Start Date in the amount set forth on Exhibit A. In addition, Employee shall be
paid an additional portion of a bonus with respect to 2015 promptly (but in no
event later than five business days) following the Start Date in the amount set
forth on Exhibit A (the “2015 Additional Bonus”), provided that, (i) in the
event that Employee’s employment is terminated by the Company for Cause within
two years following the date on which the Additional Bonus is paid, Employee
will be obligated to repay to the Company immediately the entire amount of the
2015 Additional Bonus, (ii) in the event that the Employee’s employment is
terminated by reason of Employee’s Disability or resignation within two years
following the date on which the Additional Bonus is paid, Employee will be
required to repay to the Company immediately an amount equal to the product of
(A) the 2015 Additional Bonus and (B) a fraction, the numerator of which is the
number of days from the Date of Termination through the second anniversary of
the date on which the Additional Bonus is paid and the denominator of which is
730, (iii) in the event that the Employee’s employment is terminated by reason
of Employee’s termination by the Company without Cause, Employee will be
required to repay to the Company immediately an amount equal to the product of
(A) the 2015 Additional Bonus and (B) a fraction, the numerator of which is the
number of days from the date that is six months following the Date of
Termination through the second anniversary of the date on which the Additional
Bonus is paid and the denominator of which is 730 (it being understood that the
repayment obligation under this clause shall in no event be less than zero).
Notwithstanding the provisions of the immediately preceding sentence, the
repayment obligation set forth in the immediately preceding sentence shall cease
immediately upon a Change of Control (as defined on Annex A) that occurs while
Employee is employed by the Company.

(c) Annual Bonus. As additional compensation, Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of Employee’s employment commencing in the 2016 fiscal year with
a target as set forth on Exhibit A (the “Target Bonus”), based upon Employee’s
achievement of performance goals as determined by the Compensation Committee.
Notwithstanding anything to the contrary contained herein and without limiting
any other rights and remedies of the Company (including as may be required by
law), if Employee has engaged in fraud or other willful misconduct that
contributes materially to any financial restatements or material loss to the
Company or any of its affiliates, the Company may require repayment by Employee
of any cash bonus or Annual Bonus (net of any taxes paid by Employee on such
payments) previously paid to Employee, or cancel any earned but unpaid cash
bonus or Annual Bonus or adjust the future compensation of Employee in order to
recover the amount by which any compensation paid to Employee exceeded the lower
amount that would have been payable after giving effect to the restated
financial results or the material loss. In addition, the Employee’s Annual Bonus
shall be subject to any other claw back or recoupment policy of the Company as
may be in effect from time to time or any claw back or recoupment as may be
required by applicable law.



--------------------------------------------------------------------------------

(d) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.

(e) Paid-Time Off. Employee shall be entitled to 13 days paid-time off, and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the Reporting Person, which consent shall not be withheld
unreasonably.

(f) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.

4. Equity Awards. On or as promptly as practicable following the Start Date,
subject to approval by the Compensation Committee, Employee shall receive
long-term compensation awards on the terms and conditions set forth on Exhibit
B. With respect to any Equity Compensation granted to Employee under the Prior
Agreement (as defined on Exhibit A), the Sections of the Prior Agreement set
forth on Exhibit A shall survive in their entirety. In addition, any Performance
Based Restricted Stock Units granted to Employee on March 14, 2014 and
February 27, 2015 (the “PBRSUs”) shall be amended as follows:
(i) Section 3(d)(iii) of PBRSU Agreement shall be amended to read in its
entirety, “(iii) if your employment is terminated by the Company without Cause
or you resign for Good Reason prior to April 2, 2018, subject to the achievement
of the Performance Goal as determined in accordance with Section 3(b), you will
be vested in a total number of RSUs equal to the product of (x) the number of
RSUs granted under this Award Agreement and (y) a fraction, the numerator of
which is the number of days from March 14, 2014 through the date of termination
of your employment and the denominator of which is the number of days from
March 14, 2014 through April 2, 2018.” and (ii) Exhibit A of the RBRSU Agreement
shall be amended to read in its entirety:

“Exhibit A

Performance Goal

 

  •   The Performance Goal shall be achieved if (i) the price of a Share, as
reported on the New York Stock Exchange or such other exchange upon which the
Shares trade, trades at or above $32.50 for twenty consecutive trading days
during the Performance Evaluation Period and (ii) Adjusted Earnings Per Share of
at least $2.75 is achieved for 2017.

 

  •  

“Adjusted Earnings Per Share” shall mean (i) net income available to common
shareholders, including preferred interest holders (adjusted for non-recurring
items as applied to Adjusted EBITDA in monthly operating reports and external
reporting and



--------------------------------------------------------------------------------

 

the impact of stock and phantom stock compensation), plus tax effected
depreciation and amortization less tax effected capital expenditures divided by
(ii) diluted shares outstanding.

 

  •   “Performance Evaluation Period” shall mean the period commencing on
January 1, 2016 and ending on April 2, 2018.”

5. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1 of this
Agreement on the Expiration Date, unless otherwise agreed by the parties in
writing, in which case employment hereunder will continue on an at-will basis or
pursuant to the terms of any subsequent agreement between Employee and the
Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) gross negligence or willful failure to perform his
duties hereunder or willful refusal to follow any lawful directive of the CEO or
the Board; (ii) abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects Employee’s performance of duties hereunder;
(iii) commission of any fraud, embezzlement, theft or dishonesty, or any
deliberate misappropriation of money or other assets of the Company; (iv) breach
of any term of this Agreement, including, without limitation, by virtue of
failing to provide at least 30 days’ advanced written notice of resignation as
required by Section 5(f), or any agreement governing any of the long-term
incentive compensation or equity compensation awards granted to Employee by the
Company, its affiliates or any of their respective predecessors (the “Equity
Compensation”), or breach of his fiduciary duties to the Company; (v) any
willful act, or failure to act, in bad faith to the detriment of the Company;
(vi) willful failure to cooperate in good faith with a governmental or internal
investigation of the Company or any of its directors, managers, officers or
employees, if the Company requests his cooperation; (vii) failure to follow the
Company’s code of conduct or ethics policy; and (viii) conviction of, or plea of
nolo contendere to, a felony or any serious crime; provided that, the Company
will provide Employee with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where cure is
possible, Employee shall first be provided a 15-day cure period. If, subsequent
to Employee’s termination of employment hereunder for any reason other than by
the Company for Cause, it is determined in good faith by the Reporting Person
that Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 5(c), Employee’s employment shall, at the election of
the Reporting Person at any time up to two years after Employee’s termination of
employment but in no event more than six months after the Reporting Person
learns of the facts or events that could give rise to the termination for Cause,
be deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred, provided that the Company’s ability to deem an
Employee’s employment under this sentence to be terminated for Cause shall lapse
upon a Change of Control.



--------------------------------------------------------------------------------

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

(e) Good Reason. Upon or during the two year period following a Change of
Control), Employee may terminate his employment hereunder for Good Reason in
accordance with the terms of this Section 5(e). For purposes of this Agreement,
“Good Reason” shall mean, without first obtaining Employee’s written consent:
(i) the Company materially breaches the terms of this Agreement; (ii) the
Company materially diminishes Employee’s title, duties, authorities, reporting
relationship(s), responsibilities or position from any of those in effect
immediately preceding the Change of Control (including by virtue of Employee not
having duties of a senior executive of a publicly-traded company) or as
subsequently increased or enhanced; (iii) the Company reduces the Base Salary or
Target Bonus; (iv) the Company requires that Employee be based in a location
that is more than 50 miles from the location of Employee’s employment
immediately prior to a Change of Control; or (v) Employee not reporting directly
and exclusively to the [board of directors of a publicly-traded company]1 [chief
executive officer of a publicly-traded company]2; provided that, the Company
shall first be provided a 30-day cure period (the “Cure Period”), following
receipt of written notice setting forth in reasonable detail the specific event,
circumstance or conduct of the Company that constitutes Good Reason, to cease,
and to cure, any event, circumstance or conduct specified in such written
notice, if curable; provided further, that such notice shall be provided to the
Company within 45 days of the occurrence of the event, circumstance or conduct
constituting Good Reason. If, at the end of the Cure Period, the event,
circumstance or conduct that constitutes Good Reason has not been remedied,
Employee will be entitled to terminate employment for Good Reason during the
30-day period that follows the end of the Cure Period. If Employee does not
terminate employment during such 30-day period, Employee will not be permitted
to terminate employment for Good Reason as a result of such event, circumstance
or conduct.

(f) Resignation. Employee may terminate his employment hereunder at any time
upon at least 30 days’ advance written notice to the Company.

(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.

 

 

 

1  For Bradley S. Jacobs.

2  For all others.



--------------------------------------------------------------------------------

(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 5(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 5(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 5(c) or 5(d) of this Agreement; (iv) the 30th day following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 5(e) (or such earlier date as selected by the Company); (v) the
date specified in accordance with Section 5(f) in the event of Employee’s
resignation for Good Reason upon or during the two years following a Change of
Control; and (vi) the date of a determination of Employee’s Disability in the
event of a termination of Employee’s employment pursuant to Section 5(g) of this
Agreement.

6. Termination Payments. (a) General. Except as otherwise set forth in this
Section 6, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 3 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 3(f) of this Agreement accrued or
incurred through the Date of Termination (collectively items 6(a)(i) through
6(a)(iii) above, the “Accrued Benefits”). The payments referred to in Sections
6(a)(i) and (ii) of this Agreement shall be paid within 30 days following the
Date of Termination. The payments referred to in Section 6(a)(iii) of this
Agreement shall be paid at the times such amounts would otherwise be paid had
Employee’s services hereunder not terminated. The payments and benefits to be
provided to Employee under Sections 6(c) and 6(d) of this Agreement, if any,
shall in all events be subject to the satisfaction of the conditions of
Section 6(e) of this Agreement.

(b) Automatic Expiration of the Term, Resignation, Cause, or Disability. If
Employee’s employment is terminated pursuant to Section 5(a), 5(c), 5(f) or 5(g)
of this Agreement (excluding, for the avoidance of doubt, a resignation for Good
Reason upon or within two years following a Change of Control as described in
Section 6(d)), the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.

(c) Death, Without Cause. In the event of a termination by reason of Employee’s
death or in the event that, either prior to a Change of Control or more than two
years following a Change of Control, the Company terminates Employee’s
employment hereunder without Cause, Employee (or his estate) shall be entitled
to:

(i) the Accrued Benefits;

(ii) solely in the case of a termination by the Company without Cause, a cash
payment (the “Severance Payment”) equal to six months’ Base Salary, as in effect
on the Date



--------------------------------------------------------------------------------

of Termination (payable as set forth in Section 6(e) of this Agreement), plus
any Annual Bonus that the Company has notified Employee in writing that Employee
has earned prior to the Date of Termination but is unpaid as of the Date of
Termination, and, except in the case of a termination by reason of Employee’s
death, medical and dental coverage for a period of six months from the Date of
Termination; provided that (x) any monies Employee earns from any other work,
whether as an employee or as an independent contractor, while Employee is
receiving any Severance Payments shall reduce, on a dollar-for-dollar basis, the
amount that the Company is obligated to pay Employee under this Section 6(c)(ii)
and (y) if Employee secures other employment, any medical or dental benefits
provided under this Section 6(c)(ii) shall cease as of the commencement of such
employment; and

(iii) vesting of equity based or other long term incentive compensation awards
solely to the extent set forth in the applicable award agreement.

(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, upon or within two years following a Change of Control, the Company
terminates Employee’s employment hereunder without Cause or Employee resigns for
Good Reason, Employee shall be entitled to:

(i) the Accrued Benefits;

(ii) a cash payment (the “CIC Severance Payment”) equal to two times the sum of
(A) the Base Salary and (B) the Target Bonus;

(iii) a cash payment equal to the product of (A) the Target Bonus and (B) a
fraction, the numerator of which is the number of days from January 1 in the
year in which the Date of Termination occurs through the Date of Termination and
the denominator of which is 365;

(iv) a cash payment equal to the amount of any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination; and

(v) medical and dental coverage for a period of 24 months from the Date of
Termination.

(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 6(c) and 6(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 60 days after the Date of Termination (or such greater period as required
by law), a waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms,
and (ii) Employee’s compliance with Sections 7 and 8 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within six months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the CEO,



--------------------------------------------------------------------------------

Employee has materially breached his obligations under Section 7 or 8 of this
Agreement; provided, however, that, in cases where cure is possible, Employee
shall first be provided a 15-day cure period to cease, and to cure, such
conduct. The Severance Payment if any, payable hereunder shall be paid in
substantially equal installments over the 6-month period, following the Date of
Termination, consistent with the Company’s payroll practices, with the first
installment to be paid within 65 days after the Date of Termination and with any
installments that would otherwise have been paid prior to such date accumulated
and paid in a lump sum on the first date on which payments are made in
accordance with the terms of this sentence. The CIC Severance Payment, if any,
payable hereunder shall be paid in one lump sum within 65 days after the Date of
Termination; provided, however, that, unless the CIC Severance Payment relates
to a transaction that satisfies the requirements of Treas. Reg. §
1.409A-3(i)(5), any portion of the CIC Severance Payment that constitutes
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), will be paid at the earliest date
that is permitted in accordance with the schedule that is applicable to the
Severance Payment.

(f) Forfeiture of Equity Compensation Awards. Notwithstanding anything to the
contrary herein and without limiting any rights and remedies available to the
Company under the terms of this Agreement or otherwise at law or in equity
(including as may be required by law or pursuant to policies of the Company as
may be in effect from time to time), in the event the Company terminates
Employee’s employment for Cause or if Employee violates the restrictive
covenants set forth in Sections 7 and 8 of this Agreement or engages in fraud or
willful misconduct that contributes materially to any financial restatement or
material loss to the Company or any of its affiliates, the Company may (i) in
the case of a termination for Cause, at any time up to six months after such
termination, or (ii) in the case of a violation of the restrictive covenants or
engaging in fraud or willful misconduct, at any time up to six months after
learning of such conduct, but in no event more than two years after Employee
engages in such conduct, (x) terminate or cancel any Equity Compensation that
are unvested or vested and unexercised, (y) require Employee to forfeit or remit
to the Company any amount payable, or the after-tax net amount paid or received
by Employee, in respect of any Equity Compensation the vesting of which was
accelerated upon termination of Employee’s employment for any reason and
(z) require Employee to forfeit or remit to the Company any shares (or the
equivalent value in cash) that were issued to Employee (or cash that was paid to
Employee) upon vesting, settlement or exercise, as applicable, of any Equity
Compensation; provided, however, that, in cases where cure is possible, Employee
shall first be provided a 15-day cure period to cease, and to cure, such
conduct. In addition, the Employee’s Equity Compensation shall be subject to any
other claw back or recoupment policy of the Company as may be in effect from
time to time or any claw back or recoupment as may be required by applicable law

(g) Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee’s CIC Benefits shall
be reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the



--------------------------------------------------------------------------------

advice of a nationally recognized accounting firm selected by the Company prior
to a Change of Control (the “Accountants”), that without such reduction Employee
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount that is greater than the amount, on a net after tax basis, that Employee
would be entitled to retain upon receipt of the Reduced Amount. Unless the
Company and Employee otherwise agree in writing, any determination required
under this Section 6(g) shall be made in writing in good faith by the
Accountants. In the event of a reduction of benefits hereunder, benefits shall
be reduced by first reducing or eliminating the portion of the CIC Benefits that
are payable in cash under Section 6(d)(ii) and 6(d)(iii) and then by reducing or
eliminating any amounts that are payable with respect to long-term incentives
including any equity-based or equity-related awards (whether payable in cash or
in kind). For purposes of making the calculations required by this Section 6(g),
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably require in order to make a
determination under this Section 6(g), and the Company shall bear the cost of
all fees the Accountants charge in connection with any calculations contemplated
by this Section 6(g).

7. Non-Solicitation. (a) During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or hire or assist
any other person or entity in soliciting or hiring any employee of the Company,
or any of its affiliates (the “Company Entities”), to perform services for any
entity (other than a Company Entity) or attempt to induce any such employee to
leave the service of a Company Entity, or solicit, hire, employ or engage on
behalf of himself or any other person, any employee of a Company Entity, or
anyone who was employed by a Company Entity, during the twelve-month period
preceding such hiring, employment or engagement. “Restricted Period” means three
years following termination of Employee’s employment for any reason and, for the
avoidance of doubt, regardless of whether such termination is before, upon or
after expiration of the Term.

(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter and about which business
relationship Employee was aware (the “Company’s Clients”) or to discontinue or
reduce the extent of the relationship between the Company Entities and the
Company’s Clients or to obtain or seek products or services the same as or
similar to those offered by the Company Entities from any source not affiliated
with the Company Entities.

8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), whether or not
that information rises to the level of a protectable trade secret, including,



--------------------------------------------------------------------------------

without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed or learned by
Employee during the Term or which any Company Entity or any of their respective
members, directors, officers, managers, partners, employees, agents, advisors,
attorneys, accountants, consultants, investment bankers, investment advisors or
financing sources at any time furnishes or has furnished to Employee in
connection with the business of any of the Company Entities; the Company’s (and
any of its respective affiliates’) investment methodologies or models,
investment advisory contracts, fees and fee schedules or investment performance
(“Track Records”); technical information or reports; brand names, trademarks,
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists and related customer information;
customer buying records and habits; product sales records and documents, and
product development, marketing and sales strategies; market surveys; marketing
plans; profitability analyses; product cost; long-range plans; information
relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation or other personnel-related
information of the Company Entities; contracts and supplier lists and any
information relating to financial data, strategic business plans; information
about any third parties with which any Company Entity has a business
relationship or owes a duty of confidentiality; and all notes, analyses,
compilations, forecasts, studies or other documents prepared by Employee or
obtained by Employee in the course of his work for a Company Entity that contain
or reflect any such information and, in each case, which is not known to the
public generally other than as a result of Employee’s breach of this Agreement.
Without limiting the foregoing, Employee acknowledges and agrees that the Track
Records shall not be the work of any one individual (including Employee) and are
the exclusive property of the Company and its affiliates, as applicable, and
agrees that he shall in no event claim the Track Records as his own following
termination of his employment with the Company. Nothing in this Agreement shall
prohibit or restrict any person from (1) testifying truthfully to the extent
required by applicable law or legal process, (2) communicating with any
governmental, administrative or regulatory agency or authority, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Consumer
Financial Protection Bureau, the U.S. Department of Justice, the U.S. Equal
Employment Opportunity Commission and the U.S. National Labor Relations Board,
(3) disclosing information in confidence to an attorney for the purpose of
obtaining legal advice so long as such attorney agrees not to use or disclose
such information, (4) disclosing information with the prior written consent of
the Board so long as such consent specifically references this provision and/or
(5) disclosing information that is publicly known other than by reason of
Employee’s violation of this Section 8(a). In the event Employee or his legal
representative is requested or required to disclose any Confidential
Information, Employee shall provide the Company with prompt notice of such
request or requirement so that the Company may seek an appropriate protective
order (in which Employee will cooperate). If the Company fails to obtain a
protective order or provides a waiver hereunder, and Employee is, in the opinion
of counsel, compelled to disclose Confidential Information, Employee may
disclose only that portion of the Confidential Information that Employee’s
counsel advises is reasonably required by law to disclose.

(ii) Except as expressly set forth otherwise in this Agreement, Employee agrees
that, prior to the date on which the Company publicly files this Agreement with
the Securities and Exchange Commission, Employee shall not disclose the terms of
this



--------------------------------------------------------------------------------

Agreement, except to his immediate family and his financial and legal advisors,
or as may be required by law or ordered by a court. Employee further agrees that
any disclosure to his financial and legal advisors will only be made after such
advisors acknowledge and agree to maintain the confidentiality of this Agreement
and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

(b) Non-Competition. Employee agrees that he will not, during the Term and
during the Non-Compete Period, within the Restricted Area, directly or
indirectly (whether or not for compensation) become employed by, engage in
business with, serve as an agent or consultant to, become an employee, partner,
member, principal, stockholder or other owner (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of, any
Competitive Business. Nor shall the Employee, during the Term and during the
Non-Compete Period, within the Restricted Area, otherwise compete with, or
perform services relating to the business of, any of the Company Entities for
any business other than a Company Entity, in any business in which the Company
Entities participate, or businesses they are actively considering, at the time
of termination of Employee’s employment or during the one year prior to such
termination (the “Business”). For purposes of this Agreement, “Competitive
Business” shall mean any individual, employeeship, corporation, limited
liability company, partnership, unincorporated organization, trust, joint
venture or other entity (i) that engages in or may engage in acquisition related
or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in transportation or
logistics services, including asset-based, asset-light or non-asset, supply
chain services, including only by way of illustration, freight brokerage or
freight transportation, freight management, freight forwarding, expediting,
internet load boards, last-mile delivery logistics, contract logistics or
intermodal providers, or firms such as CH Robinson, Expeditors International of
Washington, Inc., Echo Global Logistics Inc., Total Quality Logistics,
TransCore, DHL, FedEx Corporation, United Parcel Service, Inc., J.B. Hunt
Transport Services, Inc., Kühne + Nagel International AG, syncreon, Neovia
Logistics and Hub Group Inc., or (iii) that otherwise competes with the Company
Entities anywhere in which the Company Entities engage in or intend to engage in
the Business or where any of the Company Entities’ customers are located. For
the avoidance of doubt, it shall be a violation of this Section 8(b) for
Employee to provide any services whatsoever to any private equity firm, hedge
fund or similar firm or fund that invests in a company engaged in any
Competitive Business or any investment bank or similar firm that advises
companies engaged in any Competitive Business in the Restricted Area during the
Term or the Restricted Period. “Restricted Area” means Canada, Mexico, France,
United Kingdom, Netherlands, Spain, Italy, and any State of the United States
and any other country in which the Company or any Company Entity does business
or any other country in which any Company client is located during the Term or
the Restricted Period. “Non-Compete Period” shall mean, subject to Section 8(c)
below, two years following termination of Employee’s employment for any reason
and, for the avoidance of doubt, regardless of whether such termination is
before, upon or after expiration of the Term.



--------------------------------------------------------------------------------

(c) Extended Non-Competition. The Company shall have the right to extend the
Non-Compete Period for up to an additional 12-month period (the “Extended
Non-Compete Period”) beyond the completion of the Non-Compete Period. If the
Company elects to extend the Non-Compete Period, it will notify Employee in
writing of such fact not later than the 90th day prior to the expiration of the
Non-Compete Period. By signing this Agreement, Employee agrees to accept and
abide by the Company’s election. If the Company elects to extend the Non-Compete
Period, Employee agrees that, during the Extended Non-Compete Period, Employee
shall be bound by the restrictions set forth in Section 8(b) in the same manner
applicable during the Non-Compete Period, and the Company agrees to pay Employee
subject to Section 6(e) of this Agreement during each month of the Extended
Non-Compete Period, in an amount equal to his monthly Base Salary as in effect
on the Date of Termination. Payment for any partial month will be prorated.
Payment of Employee’s Base Salary during the Extended Non-Compete Period will be
made pursuant to the Company’s normal and customary payroll procedures. If the
Company elects to extend the Non-Compete Period, any monies Employee earns from
any other work during such periods, whether as an employee or as an independent
contractor, will reduce, dollar for dollar, the amount that the Company is
obligated to pay Employee under this Section 8(c). Payments made by the Company
under this Section 8(c) are made solely for the extension of the non-compete
covenant and do not render Employee either an employee of, or a consultant to,
the Company. Notwithstanding any provision of this Agreement to the contrary,
the right of the Company to extend the Non-Compete Period hereunder and any
related payment of Base Salary for the Extended Non-Compete Period hereunder
shall lapse upon a Change of Control.

(d) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive Opportunity to the Company. In
such event, Employee shall not have the right to hold any such Competitive
Opportunity for his (and his agents’, employees’ or affiliates’) own account and
benefit or to recommend, assign or otherwise transfer or deal in such
Competitive Opportunity with persons other than the Company.

(e) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.

(f) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of their respective officers, directors, members,
partners or employees (collectively, the “Company Parties”), and to cooperate
with the Company upon



--------------------------------------------------------------------------------

reasonable request, in refuting any defamatory or disparaging remarks by any
third party made in respect of any of the Company Parties. Employee shall not,
directly or indirectly, make (or cause to be made) any comment or statement,
oral or written, including, without limitation, in the media or to the press or
to any individual or entity, that could reasonably be expected to adversely
affect the reputation of any of the Company Parties or the conduct of its, his
or their business. The Company shall request that its directors and executive
officers not defame or disparage Employee; provided, however, that the failure
of any director, executive officer or employee of the Company to comply with
such request shall in no way constitute a breach or violation of the Company’s
obligations hereunder or otherwise subject the Company to any liability.

(g) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant information (including furnishing
relevant information and materials to the relevant Company Entity or its
designee and/or providing testimony at depositions and at trial), provided that
the Company shall reimburse Employee for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Employee’s employment and provided that any such cooperation occurring after the
Date of Termination shall be scheduled to the extent reasonably practicable so
as not to unreasonably interfere with Employee’s business or personal affairs.

9. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 7, 8(b) or
8(c) of this Agreement, Employee shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.

10. Injunctive Relief. Employee and the Company agree that Employee will occupy
a high-level and unique position of trust and confidence with the Company
Entities and will have access to their Confidential Information, and that the
Company would likely suffer significant harm to its protectable confidential
information and business goodwill from Employee’s breach of any of the covenants
set forth in Sections 7 and 8. Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company Parties in the
event that Employee breaches any of the restrictive covenants provided in
Sections 7 and 8 of this Agreement. In the event that Employee breaches any such
restrictive covenant, the Company Parties shall be entitled to an injunction
restraining Employee from violating such restrictive covenant (without posting
any bond). If any of the Company Parties shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that such Company Party has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
there is an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require Employee to account for and pay over to the Company,
and



--------------------------------------------------------------------------------

Employee hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by Employee as a result
of any transaction constituting a breach of any of the restrictive covenants
provided in Sections 7 and 8 of this Agreement or to seek any other relief to
which it may be entitled.

11. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company, to each of:

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, CT 06831

Attention: Chief Executive Officer

Attention: Chief Legal Officer

with a copy to:

Jeremy L. Goldstein & Associates, LLC

119 Old Church Road

Greenwich, CT 06830

Attention: Jeremy L. Goldstein, Esq.

If to Employee:

During the Term, to his principal residence as listed in the records of the
Company

or to such other address as any party may designate by notice to the other.

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment including without limitation the Prior Agreement. The
Company does not make and has not made, and Employee does not rely and has not
relied on any statement, omission, representation or warranty, written or oral,
of any kind or nature whatsoever, regarding the Company or the Equity
Compensation, including, without limitation, its or their present, future,
prospective or potential value, worth, prospects, performance, soundness, profit
or loss potential, or any other matter or thing whatsoever relating to whether
Employee should purchase or accept any Equity Compensation and/or the
consideration therefor.



--------------------------------------------------------------------------------

(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 11(l)(iv) and
11(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Clawbacks. Employee hereby acknowledges and agrees that, notwithstanding any
provision of this Agreement to the contrary, Employee will be subject to any
legally mandated policy relating to the recovery of compensation, solely to the
extent that the Company is required to implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.

(f) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able to
perform his obligations hereunder and, to his knowledge, no reason exists that
would prevent him from performing his obligations hereunder, (iii) he is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term and (iv) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject. Employee
acknowledges and agrees that nothing in this Agreement shall (x) entitle
Employee to any compensation or other interest in respect of any activity of
Jacobs Private Equity, LLC, a Delaware limited liability company (“JPE”) or
Bradley S. Jacobs other than with respect to the Company; (y) restrict or
prohibit the Company, Bradley S. Jacobs or any of his affiliates from having
business interests and engaging in business activities in addition to those
relating to the Company; or (z) restrict the investments which the Company,
Bradley S. Jacobs or JPE or any of his or its affiliates may make, regardless of
whether such investment opportunity or investment may be deemed to be a
Competitive Opportunity. Employee acknowledges that he has carefully read



--------------------------------------------------------------------------------

this Agreement and has given careful consideration to the restraints imposed
upon Employee by this Agreement, and is in full accord as to the necessity of
such restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company Entities now existing or to be developed in the future.
Employee expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, industry scope,
time period and geographic area. Employee agrees to comply with each of the
covenants contained in Sections 7 and 8 of this Agreement in accordance with
their terms, and Employee shall not, and hereby agrees to waive and release any
right or claim to, challenge the reasonableness, validity or enforceability of
any of the covenants contained in Section 7 or 8 of this Agreement. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 7 and 8 of this Agreement may prevent Employee from
earning a livelihood in a business similar to the business of the Company
Entities, Employee’s experience and capabilities are such that Employee has
other opportunities to earn a livelihood and adequate means of support for
Employee and Employee’s dependents. Employee acknowledges that the Company has
advised him that it is in his best interest to consult with an attorney prior to
executing this Agreement.

(g) Survival. Employee’s obligations under Sections 7 and 8 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 6, 7, 8, 9,
10 and 11 of this Agreement shall survive the Term and termination of Employee’s
employment.

(h) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 11(h) shall be void.

(i) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 7 or
8 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the



--------------------------------------------------------------------------------

original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

(j) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(k) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(l) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.

(ii) Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the State of Delaware administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

(iii) Except the extent that the Company seeks injunctive relief pursuant to
Section 10 of this Agreement, any claim initiated by the Company arising out of
or relating to this Agreement, or the breach thereof, or Employee’s employment,
or the termination thereof, shall, at the election of the Company be resolved in
accordance with Section 11(l)(ii) or (iv) of this Agreement.

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the State of Delaware; provided, however, that nothing
herein shall preclude the Company from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this
Section 11(l) or enforcing any judgment or award obtained by the Company.
Employee waives, to the fullest extent permitted by applicable law, any
objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 11(l)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 11(l)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO



--------------------------------------------------------------------------------

THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(m) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Employee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to Employee under this
Agreement until Employee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.



--------------------------------------------------------------------------------

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(n) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.

(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

(p) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(q) Lock-Up. Notwithstanding anything to the contrary in this Agreement, or any
plan or award agreement under which any Equity Compensation has been or is
granted to Employee, any shares of the Company’s common stock issued to Employee
upon settlement or exercise, as applicable, of any Equity Compensation (whether
before, on or after the date hereof) shall be subject to a lock-up on sales,
offers, pledges, contracts to sell, grants of any option, right or warrant to
purchase, or other transfers or dispositions, whether directly or indirectly,
from the date hereof until September 2, 2018 (or, if earlier, upon Employee’s
death or a Change of Control); provided, however, if determined by the Board in
its sole discretion, the provisions of this Section 11(q) shall not apply to
shares withheld, sold or otherwise transferred to the Company to cover the
exercise price in connection with the exercise of any stock options or to
satisfy the applicable tax withholding in connection with the exercise or
settlement, as applicable, of any Equity Compensation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

XPO LOGISTICS, INC.     by  

 

 

[Name: Gordon Devens

Title: Chief Legal Officer]3

[Name: Bradley S. Jacobs

  Title:   Chief Executive Officer]4

 

 

EXECUTIVE

 

 

 

3  For Bradley S. Jacobs.

4  For all others.



--------------------------------------------------------------------------------

ANNEX A

“Change of Control” means:

(i) during any period, individuals who were directors of the Company on the
first day of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board; provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination by the Board for election by the Company’s stockholders, was
approved by a vote of at least a majority of the Incumbent Directors shall be
considered as though such individual were an Incumbent Director, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (including
without limitation any settlement thereof);

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company (each of the
events referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all of the assets of the Company to an entity that is not an Affiliate (a
“Sale”), in each case, if such Reorganization or Sale requires the approval of
the Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or for the issuance of securities of the Company in such Reorganization or
Sale), unless, immediately following such Reorganization or Sale,
(1) individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Company Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale continue to beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Reorganization
or Sale (including a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Company”) in substantially
the same proportion as the voting power of such Company Voting Securities among
the holders thereof immediately prior to the Reorganization or Sale (excluding,
for such purposes, any outstanding voting securities of the Continuing Company
that such beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization or Sale other than the Company), (2) no “person” (as
such term is used in Section 13(d) of the Exchange Act) (each, a “Person”)
(excluding (x) any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Company or any corporation controlled by the
Continuing Company and (y) any one or more Specified Stockholders) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding voting securities of the Continuing Company and (3) at least
50% of the members of the board of directors of the Continuing Company (or
equivalent body) were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;



--------------------------------------------------------------------------------

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (ii) above that
does not otherwise constitute a Change of Control; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate, (C) any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the voting power of the Company Voting Securities or (D) any one or
more Specified Stockholders, including any group in which a Specified
Stockholder is a member) becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company Voting Securities; provided, however, that for purposes of
this subparagraph (iv), the following acquisitions shall not constitute a Change
of Control: (w) any acquisition directly from the Company, (x) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale that does not constitute a Change of Control for purposes
of subparagraph (ii) above of this definition.

Any capitalized terms used but not defined in this definition shall have the
meaning set forth in the Company’s Amended and Restated 2011 Omnibus Incentive
Compensation Plan.